UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6045


JASON MICHAEL CONTRERAS,

                Petitioner - Appellant,

          v.

KEITH W. DAVIS, Warden, Sussex II State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00772-JCC-TRJ)


Submitted:   March 10, 2015                 Decided:   March 16, 2015


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan P. Sheldon, SHELDON, FLOOD & HAYWOOD, PLC, Fairfax,
Virginia, for Appellant.  Rosemary Virginia Bourne, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason Michael Contreras appeals the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition raising a claim

under Miller v. Alabama, 132 S. Ct. 2455 (2012).                    We previously

granted a certificate of appealability on the issue of whether

the district court erred in dismissing the petition as untimely,

and   we   placed   the   appeal   in    abeyance    pending    a    decision   in

Johnson v. Ponton, __ F.3d __, 2015 WL 924049 (4th Cir. Mar. 5,

2015).     In Johnson, the Court held that the Miller rule is not

retroactively       applicable     to    cases      on   collateral       review.

Accordingly, we affirm the district court’s order.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials    before    this    court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2